DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 18, 21-30, and 33-43 are pending and have been examined in this application. 

Claim Objections
Claim 33 is objected to because of the following informalities:
Claim 33, lines 2-3 state “…the relative quickness RQ of the pyrotechnical propelling charge…”, but should be amended to state –a relative quickness RQ of the pyrotechnical propelling charge—
Claim 40 is written to be dependent upon claim 28. However, it appears that the claim is written to be dependent upon claim 39 based on the method of production of the propellant bodies already seemingly having been established as extrusion.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Claim 33 is dependent upon claim 32, which is a cancelled claim. The examiner suggests amending the claim to be dependent upon claim 28, as claim 28 has been amended to include the limitations of claim 32.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-29, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (US 20100186615).
Regarding Claim 28, Kodama et al. discloses a method for producing a pyrotechnical propelling charge (2, 7) for use in a gas generator (see fig. 1) comprising the following steps of: providing a first master batch (2) consisting of a plurality of molded propellant bodies each having the same predefined geometry and a first relative quickness RQ1 (Par [0013], lines 8-11; dPA/dt); providing a second master batch (7) consisting of a plurality of molded propellant bodies each having the same predefined geometry and a second relative quickness RQ2 (dPB/dt), the relative quickness RQ2 of the second master batch being less than the relative quickness RQ1 of the first master batch, wherein ((dPA/dt)/(dPB/dt) = fq ≈ 0.5-1.0) RQ2 = RQ1 * fq and fq ≤ 0.9, the predefined geometry of the molded propellant bodies of the second master batch being different (Par [0045]; see also fig. 1) than the predefined geometry of the molded propellant bodies of the first master batch; and mixing (Par [0020], lines 1-8) a predetermined amount of the first master batch with a predetermined amount of the second master batch while forming the pyrotechnical propelling charge in the form of a filling in which the molded propellant bodies are present (see fig. 1) in a mixed state so that the propelling charge exhibits predetermined ballistic properties.

Claim 29, Kodama et al. discloses the method, wherein the molded propellant bodies (2, 7) are in a homogenously mixed state (see fig. 1) in the filling.

Regarding Claim 33, Kodama et al. discloses the method, wherein the ballistic property is selected from the group consisting of the relative quickness RQ of the pyrotechnical propelling charge (Par [0020]), a maximum chamber pressure for the pyrotechnical propelling charge in a standard combustion chamber pBKmax (Pmax), a maximum can pressure for the pyrotechnical propelling charge in a can test pKmax (Pars [0021] and [0046]; stainless steel tank), a time until reaching the maximum chamber pressure for the pyrotechnical propelling charge in the standard combustion chamber tpBKmax (Pars [0021] and [0046]; t), a time until reaching the maximum can pressure for the pyrotechnical propelling charge in the can test tpKmax (Pars [0021] and [0046]; t), a maximum combustion chamber pressure of a gas generator pBKGGmax utilizing the pyrotechnical propelling charge (Pmax), a time until reaching the maximum combustion chamber pressure in the gas generator tpBKGGmax utilizing the pyrotechnical propelling charge (Pars [0021] and [0046]; t), and a burn-off rate and/or the burn-off duration of the pyrotechnical propelling charge (Par [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 20100186615) in view of Zeuner et al. (US 6682708).
Regarding Claim 34, Kodama et al. discloses the method, comprising the master batches (2, 7).
However, Kodoma et al. does not disclose that the master batches are mixed directly at a production line of the gas generator.
Zeuner et al. teaches a gas generator (see fig. 1), wherein a master batch of molded propellant bodies (9) are added to the gas generator on a production line, such that one production line (Column 1, lines 30-46) is used to manufacture the gas generator.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Kodoma et al. in view of the teachings of Zeuner et al. so that the first and second master batches were mixed together in the gas generator at a single production line of the gas generator, as by doing so, a single production line would be needed .

Claims 39-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 20100186615) in view of Yoshida et al. (WO 2004080767).
Regarding Claim 39, Kodama et al. discloses the method, comprising the first (2) and second master (7) batches, wherein providing the second master batch (7) comprises producing the molded propellant bodies by extrusion (Par [0045]).
However, Kodama et al. does not disclose that the first master batch is produced by extrusion, but instead discloses that the first master batch is commercially purchased (Par [0021]). 
Yoshida et al. teaches a method for producing a pyrotechnical propelling charge (see fig. 1) by providing a first (5) and second (14) master batch of molded propellant bodies produced by extrusion (machine translation of Yoshida et al.; Par [0046] and Par [0051]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the first master batch of Kodama et al. in view of the teachings of Yoshida et al. to be produced by extrusion similar to the second master batch, as by doing so, both the first and second master batches could be produced within the manufacturing facility by extrusion, saving manufacturing, shipping, and storage costs during the manufacturing process of the molded propellant bodies.

Claim 40, Kodama et al. discloses the method, comprising the first and second master batches (2, 7), and producing the respective molded propellant bodies of the first and second master batches to have different diameters and different lengths.
However, Kodama et al. does not disclose that the respective molded propellant bodies of the first and second master batches are produced by extrusion, and that the propellant bodies are extruded to be cylindrical in form with equal diameters.
Yoshida et al. teaches a method for producing a pyrotechnical propelling charge (see fig. 1) by providing a first (5) and second (14) master batch of molded propellant bodies produced by extrusion (machine translation of Yoshida et al.; Par [0046] and Par [0051]), wherein the diameter of the propellant bodies of the first and second master batch can be equal (Pars [0046] and [0051]; 1.4mm-4mm for the first master batch and 1mm-3mm for the second), and the length of the propellant bodies of the first master batch (Par [0046]; 2mm-6.5mm) can be cut to a different length than the length of the propellant bodies of the second master batch (Par [0051]; 1mm-5mm).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the respective molded propellant bodies of the first and second master batches of Kodama et al. in view of the teachings of Yoshida et al. to be extruded in cylindrical form with equal diameters, and differing lengths, as doing so would require little effort to one of ordinary skill in the art, and by doing so, the molded propellant bodies would be similar in size to better fit equally within the gas generator in the mixed state, and would use the same extruding machine size to produce the respective molded propellant bodies, while still being easily discernable due to the differences in length.

Regarding Claim 42, Kodama et al., as modified, discloses the method, wherein the first and second master batches (Kodama et al.; 2, 7) are included (see fig. 1) in the filling in a predetermined ratio [Par [0020]), and wherein extruding (Yoshida et al.; Pars [0046] and [0051]) the propellant bodies of the first and second master batches comprises cutting the respective propellant bodies to their respective lengths (as modified above) according to the predetermined ratio directly during the extrusion process (Yoshida et al.; Pars [0046] and [0051]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 20100186615) in view of Yoshida et al. (WO 2004080767) as applied to claims 39-40 and 42 above, and further in view of Yokoyama et al. (WO0018619).
Regarding Claim 41, Kodama et al., as modified, discloses the method, wherein providing the first and second master batches (Kodama et al.; 2, 7) comprises producing their respective molded propellant bodies by extrusion (Yoshida et al.; Pars [0046] and [0051]).
However, Kodama et al., as modified, does not disclose that the molded propellant bodies include a through-hole.
Yokoyama et al. teaches a gas generator (see fig. 5) comprising molded propellant bodies (5) including a through-hole (fig. 6; see d).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the respective molded propellant bodies to include a through-hole, as by doing so, the shape of the propellant bodies would allow for a faster ignition (Yokoyama et al.; Par .  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 20100186615).
Regarding Claim 43, Kodama et al. discloses the method, comprising the gas generator (see fig. 1), wherein the respective relative quickness RQ is determined (Par [0021]) by testing a sample of 10 g (10cc; Par [0021]) of the respective propelling charge in a standard combustion chamber (stainless steel tank), wherein the standard combustion chamber is a closable vessel made from steel having a volume of 10 cm^3 (Par [0021]), wherein the sample is ignited at room temperature within the standard combustion chamber by means of a pyrotechnical igniter (14) and the increase in pressure during the propelling burn-off is detected by means of a piezo sensor (piezoelectric element disposed within the tank; Par [0021]) so that it results in a pressure/time curve (see dPA/dt or dPB/dt) which is evaluated (between points of 30% to 70% of pmax; Par [0021]) to determine the relative quickness RQ, and wherein the evaluation is based on the first derivation dp/dt (dpA/dt or dPB/dt) of the pressure/time curve and the function values are established (Par [0021]; (dpA/dt) or (dPB/dt) = (P70-P30)(t70-t30)) at the supporting points 0.3 and 0.7 p/pmax of the first derivation and the mean value of the function values established at the supporting points corresponds to the respective relative quickness RQ. 

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the standard combustion chamber of Kodama et al. to have a volume of 100 cm^3 instead of 10 cm^3, as by doing so, the chamber would be larger, and therefore a more common and standard shape for testing different materials. Secondly, such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Also, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the piezo sensor of Kodama et al. to have a scanning rate of 20 kHz, as by doing so, the piezo sensor would more accurately detect pressure levels at higher pressures within the standard combustion chamber, creating a smoother and more accurate pressure/time curve for evaluating the relative quickness of the respective propelling charge. 
Lastly, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the supporting points of the established function values by adding supporting points from 0.2, 0.3, 0.4, 0.5, 0.6, 0.7 and 0.8 p/pmax, instead of simply 0.3 and 0.7 p/pmax, as by doing so, the added supporting points would create a smoother and more accurate derivation dp/dt of the pressure/time curve, in turn increasing the accuracy of the calculated mean value of the corresponding relative quickness. 

Allowable Subject Matter
Claims 18, 21-27, and 35-38 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not fully persuasive. The applicant’s arguments, starting on page 5, discuss the rejections to claims 18 and 28. Specifically, concerning the new amendment, Applicant argues that the molded propellant bodies of the first and second master batch have the same composition, but have different geometries. The examiner agrees that there are no references cited that disclose or suggest this combination, in combination with the remaining limitations set forth in the independent claims.
Therefore, the examiner agrees that the rejection to independent claim 18 is overcome. However, the examiner maintains the rejection to independent claim 28, as there is no limitation stating that the molded propellant bodies of the first and second master batch are required to have the same composition. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616